Exhibit 10.3


DRILLING CONTRACT


This drilling contract entered into this _7th__ day of October, 2008 by and
between:


Operator:
John D. Oil and Gas Company
Address:
8500 Station St. Suite 345, Mentor, OH 44060
Contractor:
Great Plains Exploration, LLC
Address:
8500 Station St. Suite 113, Mentor, OH 44060



In consideration of mutual promises and agreements herein contained, OPERATOR
engages CONTRACTOR as an independent contractor to drill the hereinafter
designated well(s) in search of oil and/or gas, in conformity herewith.


A.
NAME AND LOCATION OF WELLS  Alpha Plaza Investments, Ltd. Property-Highland
Heights, Ohio




B.
TIME ELEMENT: CONTRACTOR agrees to commence operations for drilling of well(s)
by November 1, 2008, and to diligently proceed with drilling of the well(s). It
is agreed by both parties that time is of the essence in this contract.




C.
Depth: CONTRACTOR agrees to drill the well(s) with due diligence to a depth Of
3,000 + or - feet or to the Clinton formation as specified by the OPERATOR.
OPERATOR must be present at completion of well. Dayrates will apply until
OPERATOR or his REPRESENTATIVE is available to complete the well.




D.
OBLIGATIONS OF CONTRACTOR

 
1.
To drill the well or wells on a fluid footage basis for the sum of $18.00 per
foot
 




 
2.
To do and perform any and all things necessary or incidental to the proper
drilling of the well(s).




 
3.
To comply with all rules and regulations of the State of Ohio and other agencies
having jurisdiction.




4.
To furnish, by telephone call, a detailed daily drilling report to OPERATOR'S
office at 440-255-6325 before 11:00 AM.




 
5.
To furnish OPERATOR a copy of CONTRACTOR'S daily time sheets and geolograph copy
upon completion of drilling operation.




 
6.
To furnish all equipment and labor for the drilling of the well(s) including
bits, fuel, drill pipe, and other services and materials as may be specified
within this contract.




7.
To drill a proper diameter hole to set surface and other casing and supply
drilling bits, as needed, for the same.


--------------------------------------------------------------------------------




8.
To drill a 7-7/8" diameter hole to contract depth and supply drilling bits, as
needed, for the same.




9.
To notify local inspector for the Ohio Department of Natural Resources, Division
of Mineral Resources Management, when needed.




10.
To collect, wash and sack samples at intervals designated by OPERATOR.




11.
To furnish rig time of up to 24 hrsfor running and cementing of 8-5/8" surface
casing, logging and running 4-1/2" production casing. If new or used surface or
production casing is supplied by OPERATOR to CONTRACTOR, any problems arising
from same, (i.e. separation, "fishing", etc.), OPERATOR shall be responsible for
all expenses thereof, including day work rates of CONTRACTOR unless caused by
CONTRACTOR'S negligence.




A.
All other time will be billed at $450.00per hour.




B.
If in the event that conductor pipe needs to be cemented, dayrates will apply
from spud time until back out from under conductor with the footage needed to
drill conductor hole deducted from the total depth of the well.




12.
To Drill the well(s) at the site designated by the OPERATOR.




13.
If for any reason air drilling cannot continue due to flare, gas in hole, water
in hole, permit conditions, operator's instructions, etc. then dayrates will
begin form the point that air drilling stopped. Dayrates will apply as follows:



With Drill Pipe
Without Drill Pipe $450.00 per hour Stand-By Without Crew



14.
To carry at all times during the term of this Agreement at CONTRACTOR'S expense,
insurance of the type and in minimum amounts as follows.




 
A.
Statutory workers' compensation and employer's liability insurance covering all
of the contractor's employees.




 
B.
Comprehensive general liability insurance with limits of $5,000,000 per
occurrence for death or bodily injury or property damage, naming as additional
insureds OPERATOR, Lucky Brothers, LLC, and Alpha Plaza Investments, Ltd.


2

--------------------------------------------------------------------------------




 
C.
Automobile liability insurance with limits of $1,000,000 per occurrence combined
limit for bodily injury and property damage.

 

 
D.
CONTRACTOR agrees to provide OPERATOR, Lucky Brothers, LLC, and Alpha Plaza
Investments, Ltd. with a certificate of insurance evidencing coverage's upon
request by OPERATOR, Lucky Brothers, LLC, or Alpha Plaza Investments, Ltd.

 

 
E.
CONTRACTOR shall indemnify, defend and save harmless OPERATOR, Lucky Brothers,
LLC, and Alpha Plaza Investments, Ltd. in connection with any and all claims for
injury to or damage of personal property and for injury or death to persons
occasioned by the acts of CONTRACTOR, CONTRACTOR’S employees, agents, and
servants.

 

15.
CONTRACTOR agrees to pay all claims for labor, material, services, and supplies
furnished by CONTRACTOR hereunder and agrees to allow no lien or charge to be
fixed upon the lease, the well(s), the land on which the well(s) is/are to be
drilled, or other property of OPERATOR. CONTRACTOR agrees to indemnify, protect
and save OPERATOR harmless from and against all such claims and liens.

 

16.
Should the hole, for any cause attributable to CONTRACTOR'S negligence be lost
or damaged while CONTRACTOR is engaged in the performance of work hereunder on a
footage basis, all such loss or damage to the hole shall be borne by CONTRACTOR.
If the hole is not in condition to be carried to the contract depth, CONTRACTOR
shall properly plug and abandon the hole and, if requested by OPERATOR, commence
a new hole without delay at the CONTRACTOR'S cost. The drilling of the new hole
shall be conducted under the terms and conditions of this Contract and in the
same manner as though it were the hole that had been lost or damaged. In such
case, CONTRACTOR shall not be entitled to any payment or compensation for
expenditures made or incurred by CONTRACTOR or in connection with the abandoned
hole. If any casing or material cannot be recovered from the lost hole or, if
recovered, is damaged beyond further use, and provided such loss or damage was
the result of or caused by CONTRACTOR'S negligence, CONTRACTOR shall replace all
such casing or materials at CONTRACTOR’S cost.

 

17.
CONTRACTOR shall be an independent contractor with respect to performance of all
work hereunder and neither CONTRACTOR nor anyone employed by CONTRACTOR shall be
deemed for any purpose to be the employee, agent, servant, or representative of
the OPERATOR in the performance of any work or service or any part thereof in
any manner dealt with hereunder, OPERATOR shall have no direction or control of
CONTRACTOR or of its employees and agents except in the results to be obtained.
Work contemplated herein shall meet the approval of OPERATOR and shall be
subject to the general right of inspection provided for the operator to secure
the satisfactory completion thereof.


3

--------------------------------------------------------------------------------




CONTRACTOR agrees not to sublet or assign any of the work required hereunder,
except for the work normally performed by subcontractors, without the express
written consent of OPERATOR.


In the event of the failure or inability of CONTRACTOR to perform any of its
obligations hereunder in a timely manner, OPERATOR shall have all rights
remedies provided by law, including without limitation the right to immediately
terminate this agreement.



18.
Other duties and obligations of CONTRACTOR:

A.
Provide 1 (one) frac tank for cementing.

B.
Provide 1 (one) Dozer to help with equipment and trucks.

C.
To provide fresh water.

D.
In the event that OPERATOR provides a dozer to build location or dig pits, all
dozer time will be billed at $85.00 per hour and operator travel time will be
billed at $35.00 per hour.

E.
In the event that OPERATOR provides a skid steer broom/bucket for roadway mud
cleaning, it will be billed at $45.00 per hour and operator travel time will be
billed at $35.00 per hour.




E.
OBLIGATIONS OF OPERATOR:




1.
To stake and provide state drilling permit and surety bond.




2.
OPERATOR will notify CONTRACTOR of any impending road regulations, including
Frost Laws, which may restrict CONTRACTOR from moving or relocating his
equipment. OPERATOR is not responsible due to CONTRACTOR'S negligence and if
negligent, CONTRACTOR will be held liable.




3.
To furnish right of way into and out of location and to be fully responsible for
land and crop damage, except as set forth as above. OPERATOR is not responsible
for CONTRACTOR'S negligence, and if negligent, CONTRACTOR will be held liable.




4.
To backfill pits and restore location.




 
5.
To furnish all casing, float equipment, cement equipment, head equipment, and
cement.


4

--------------------------------------------------------------------------------



6.
To furnish all plugging material if well is dry. If well is to be plugged,
OPERATOR will pay at day work rate after remainder of rig time allowable is
used. (D-11).

7.
OPERATOR shall pay in full within 30 days of CONTRACTOR'S invoice date. A one
percent (1%) interest charge will be added each month.




8.
UNDERGROUND DAMAGE: OPERATOR agrees to defend and indemnify CONTRACTOR for any
and all claims against CONTRACTOR resulting from operations under this Agreement
on account of injury to, destruction of or loss or impairment of any property
right in or to oil, gas or other mineral substance or water, if at the time of
the act or omission causing such injury, destruction, loss, or impairment, said
substance had not been reduced to physical possession above the surface of the
earth, and for any loss or damage to any formation, strata, or reservoir beneath
the surface of the earth.



9.
LIABILITY FOR WILD WELL: CONTRACTOR shall be liable for the costs of regaining
control of any wild well, as well for the costs of removal of any debris, and
shall indemnify OPERATOR in this regard.




10.
JURISDICTION AND VENUE: This Agreement shall be governed in all respects by law
of the State of Ohio, without regard to conflict of laws or provisions thereof
Any action filed by either party as a result of a dispute resulting from this
Agreement shall only be filed in the Common Pleas Court of Lake County, Ohio, or
in the United States District Court for the Northern District of Ohio, Eastern
Division it being expressly agreed by the parties that said forums shall have
exclusive and sole jurisdiction and venue to hear disputes between the parties
arising out of this Agreement.




11.
Other duties and obligations of OPERATOR:

A. Necessary County and/or local permits.
B.  Furnish access way, culvert and rock as necessary.
C.  Provide Trackhoe if needed.
D.  Provide mud or road scraper.
E.  Provide Porta-Jon on location.
F.  Provide pit liners and/or reinforced pit liners.
G.  All soap, mud and chemicals needed to drill well.
H.  Fuel surcharge on anything over $1.00 per gallon times the depth of the
well.
I.    Location and pits of suitable size to drill well.

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have set their signatures and executed
this instrument as of the date and year first above written.



CONTRACTOR:   OPERATOR:           Great Plains Exploration, LLC   John D. Oil
and Gas Company           By:
/GREGORY J. OSBORNE
  By:
/GREGORY J. OSBORNE/
          Its: PRESIDENT ___________________   Its: PRESIDENT
________________________


6

--------------------------------------------------------------------------------

